DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED EXAMINER'S AMENDMENT
A corrected examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this corrected examiner’s amendment was given in an interview with Leong Lei on 3/17/2022.
The application has been amended as follows: 
Claim 1: 
A faucet installation tool, comprising at least two coupling units, every adjacent two of the coupling units being detachably connected together, a hollow area being formed between middle portions of the coupling units, tops of the coupling units being formed with a first socket portion, the first socket portion being configured to receive a lock nut used for installing and fixing a threaded connecting pipe of a faucet, wherein every adjacent two of the coupling units are connected by a buckle assembly, wherein one coupling unit of every adjacent two of the coupling units is provided with an engaging portion, the other coupling unit of every adjacent two of the coupling units is provided with an engaging groove, and the engaging portion is engaged in the engaging groove, wherein one coupling unit of every adjacent two of the coupling units is provided with a connecting block, an upper end of the connecting block is formed with a notch, the engaging portion is protruded on an inner wall of the notch of the connecting block, the other coupling unit of every adjacent two of the coupling units is provided with an engaging block, the engaging groove is formed on one side of the engaging block, and the engaging block is engaged in the notch.
Claim 10: The faucet installation tool as claimed in claim 1, wherein the tops of the coupling units are formed with a plurality of spaced engaging notches, the spaced engaging notches configured to engage a plurality of corresponding protrusions provided in [[the]] a side wall of the lock nut.
Claims 1-6 and 10-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1 the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious the tool further comprising a connecting block, having an upper end of the connecting block being formed with a notch with the engaging portion being protruded on an inner wall of the notch of the connecting block, together in combination with the rest of the limitations in Claim 1. Therefore, claims 2-6 and 10-13 are allowable based on their dependency to allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723